 In the Matter of 1 Guy F. ATKINSON AND J. A. JONES CONSTRUCTIONCOMPANY,EMPLOYERandINTERNATIONAL ASSOCIATION OF MA-CHINISTS,LODGENo.154, PETITIONERCase No.19-RC-138.-Decided June 9, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Patrick H.Walker, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to the under-signed three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in the case,2 the Board makes the following:FINDINGS OF FACT1.The business of the Employer :Guy F. Atkinson and J. A. Jones Construction Company, hereincalled the Employer, is a joint venture engaged in certain constructionwork at Richland, Washington, known as the Hanford Project, pur-suant to a subcontract with General Electric Company, a corporation,which is the prime contractor for the Atomic Energy Commission.Guy F. Atkinson, a Nevada corporation, and J. A. Jones ConstructionCompany, a North Carolina corporation, are the parties to this ven-ture.During the period from July 29, 1947, to April 16, 1948, theEmployer caused to be purchased and delivered at Richland, Washing-ton,materials valued at approximately $20,000,000.Of such ma-terials, approximately $2,500,000 in value were received by the Em-ployer from points outside the State of Washington, and approxi-mately $9,500,000 in value originated at points outside the State but-Names in caption as amended at the hearing.2The transcript of the record has been correctedin -accordance with the motion of theJingineers herein.84 N. L. R. B., No. 12.88 GUY F. ATKINSON AND J. A. JONES CONSTRUCTION COMPANY89were shipped to the Employer from points within the State.Title toallmaterials produced and fabricated by the Employer and to allmaterials purchased and received by the Employer is vested in theUnited States of America.The Employer declined to take any position respecting the juris-diction of the Board herein.However, International Union of Oper-ating Engineers, Local 370, AFL, in a motion to dismiss, argues thatthe Board should refuse to assert jurisdiction over the building trades,essentially for the reason that the work is sporadic, variable, and un-certain.We have previously indicated our disposition to assume juris-diction over concerns engaged in construction projects similar to theone in the case before us.3Moreover, the magnitude of the operationsin this case leaves little doubt as to their substantial effect upon inter-state commerce._Accordingly, we find that the Employer is engaged in commercewithin the meaning of the National Labor Relations Act.2.The Petitioner; Millwrights and Machine Erectors, Local Union1699,United Brotherhood of Carpenters and Joiners of America,AFL, herein called the Millwrights; and International' Union ofOperating Engineers, Local 370, AFL, herein called the Engineers,are labor organizations claiming to represent certain employees ofthe Employer.3.A question of representation exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of theAct.44.The appropriate unit :Background and bargaining historyPrior to the advent of the Employer at the Hanford Project, thepremises were occupied by the "Dupont Company" which was thereengaged in certain war production operations.The machine shopsin operation under Dupont were substantially the same as those oper-ated by the Employer, and it appears that the type of work performedin these shops has remained substantially unchanged.Under Dupont,the machine shops were originally manned by members of the Mill-wrights.However, in May 1944, pursuant to the request of the Secre-tary of War, and the consequent agreement of all concerned, theemployees then working in the machine shops were replaced by em-ployees supplied by the Petitioner.The Petitioner continued there-after to be recognized by Dupont as the bargaining representative of3Matter of Ozark Darn constructors, 77 NL 11 B 1136.* The alleged contract currently in existence between the Engineers and the Employer isnot asserted as a bar. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe machine shop employees.The replaced employees were assignedelsewhere in the plant where they were urgently needed at that time.On July 28, 1947, the Employer was instructed by the prime con-tractor to proceed with certain construction work at the HanfordProject, described as residential construction and a construction camp.On the following day, the Employer hired its first employees for thisproject.From August 14 through August 16, 1947, the Employerentered into collective bargaining negotiations withWashingtonBuilding Trades Unions acting on behalf of certain American Feder-ation of Labor unions, including the Millwrights and the Engineers.The Petitioner was not notified or consulted as to these negotiations.On August 16, 1947, a contract was executed containing a preferentialhiring clause and providing for the coverage of "all employees whoare members of the signatory unions who are performing work withinthe recognized jurisdiction of such unions as the same is defined by theBuilding Trades Department of the American Federation of Labor."In August 1948, this agreement was terminated and replaced by anew agreement containing substantially the same recognition and cov-erage provisions.bUnder the August 1947 agreement, the Employer first recognizedthe Millwrights as the representative of the machine shop employees.By January 1948, these employees were removed by the Employer andthe operation of the machine shops thereafter was assigned to em-ployees represented by the Engineers.This action resulted in a dis-pute between the Millwrights and the Engineers as to the work juris-diction over the Employer's machine shops.Attempts by the partiesto resolve this dispute have been unsuccessful.Contentions of the partiesThe Petitioner seeks a unit of all employees of the Employer at theHanford Project, Richland, Washington, "performing work generallyrecognized as journeymen tool and die makers, journeymen machinists,journeymen machinist welders, specialists, helpers and apprenticesthereto, including lead men and working foremen employed in themachine shops, and excluding supervisory employees as defined by theAct, professional employees, guards and office employees, and all otheremployees of the Company."The Millwrights urges that the Board direct an election among theemployees petitioned for and, if they select the Millwrights, that theybe found to constitute a part of the unit it presently represents, namely,°The union security provision in the new agreement was made subject to compliancewith the requirements in Section 8 (a) (3) of the amended Act. GUY P. ATKINSON AND J. A. JONES CONSTRUCTION COMPANY91all employees engaged in the installation and repair of permanent pro-duction machinery. In the alternative, the Millwrights expresses itswillingness to represent separately the employees in the unit sought by,the Petitioner.The Engineers moves to dismiss the petition on the ground,interalia,that the machine shops in question are an integral part of the con-struction operations performed by the operating engineers it repre-sents and that therefore it would be inappropriate to sever theemployees in the machine shops from the existing unit. .The Employer stated at the hearing that its position in this proceed-ing is substantially neutral.The proposed unit of machine shop employeesAt the time of the hearing there were in issue 91 employees employedin 3 separate machine shops.6These shops, located in widely sepa-rated areas within the Hanford Project,7 are described as the WhiteBluffs machine shop, the 3000 area machine shop, and the 101 buildingmachine shop.For security reasons, no testimony was elicited withrespect to the specific work performed in the 101 building machineshop.However, the parties stipulated that the work performed in all3 machine shops is substantially identical.These machine shops of the Employer are unusually extensive fora construction project and are described in the testimony as beingcomparable, in equipment and machine tools to that of any largecustom or job machine shop.The work performed in these shops isdivided equally in time and volume between machining parts forheavy duty equipment and parts for permanent machinery to bautilized ultimately for production purposes.In the White Bluffsarea, the Employer also operates a heavy duty repair shop which isdesigned for the assembling, dismantling, and repairing of heavy dutyequipment.However, precision machine tools and instruments arenot utilized in this shop.Such work as requires machining is for-warded from the heavy duty repair shop to the White Bluffs machineshop.In the described machine shops, the employees operate on the basisof work orders, blueprints, instructions, and models supplied by the9Theseemployeeswere assignedthe job classification of heavy dutymechanic by theEngineerswhen they werereferredto the Employerunder the terms of the preferentialhiring contract of the Engineers.The same classificationisheld byother employeesengaged generally in maintenance and repairof heavy duty equipment operated under thework jurisdiction of the Engineers.Although there isno such classificationin the wageschedule of the contract, the Employer'spay-roll section distinguishes the employees in themachine shopsas heavy dutymechanicspecialists.'It was testified that the areaincludedin the projectis so extensive as to require anentire dayto cover itin the course of an inspection. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer. The work is of precision character and demands an abilityto reach fine tolerances. It was testified than an employee with-out previous training, experience, and skill would be unable toperform the required work.The Employer has no apprentice train-ing program but hires only skilled employees for these machine shops.There is no dispute, and it is sufficiently evidenced in the record,that the employees sought herein perform work comparable to thatperformed generally by journeymen machinists and tool and diemakers.They are separately housed, separately supervised, and arenot interchanged with any other employees of the Employer.Thus it is apparent that the machine shop employees sought tobe represented by the Petitioner constitute a well-defined and homo-geneous craft group.As such, in accordance with established prec-edent," they would be entitled to an opportunity to indicate theirdesires as to separate representation.Considerable evidence was adduced at the hearing concerning therespective jurisdictional claims of the Engineers, the Millwrights,and the Petitioner to the work performed in the machine shops at theHanford Project.'We have considered this evidence and find thatit has little relevance to the issues before us.As we have indicatedin past cases,1° such evidence cannot be construed to relieve the Boardof its statutory duty of determining the bargaining unit in the lightof all the relevant facts.The Engineers contend, in effect, that a separate unit of machinistsin the building and construction industry is not feasible and is in-herently inappropriate because of the changing character of theoperations.The record before us offers no support for such a proposi-tion.Nor is it necessary for us to decide such an issue respecting theentire industry.-In any event, the evidence is sufficient as to thescope and character of the Employer's machine shop operations andthe reasonable expectation of the continuance thereof to warrant therejection of such a contention with respect to this case.Finally, on the basis of the record, we reject as without merit theseparate contentions that the machine shop employees may not forman appropriate unit because they are functionally integrated in thes See, eg , Matter of Jefferson Electric Co ,80 N L R B6 , Matter of General ElectricCo,80N L R B 1696Thus, testimony and documentary evidence was introduced as to certain jurisdictionalawards and rulings of the A F. L Building and Construction Trades Department; andalleged jurisdictional agreement between the Millwrights and the Petitioner , and the al-leged custom on the west Coast of the United States as to work jurisdiction over machineshops on construction projects.10 See e g ,Matter of Consolidated Vultce Aircraft Corporation,70 N. L R B. 1357Matter of Philip Morris & Company, Ltd, Inc,70 N L. if. B 27411 It is noted that we have previously found appropriate a machinists' unit in this indus-try.Matter of Ozark Dam Constructors, supra GUY F. ATKINSON AND J. A. JONES CONSTRUCTION COMPANY93construction operations performed by the employees in the respectivebargaining units presently represented by the Engineers and the Mill-wrights.The Engineers' motion to dismiss is hereby denied in its en-tirety for the reasons contained herein.Accordingly, we find that the machine shop employees in questionmay constitute a separate appropriate unit for purposes of collectivebargaining.On the other hand, as described above, at the time of thehearing these employees were included in a larger unit represented bythe Engineers.Also, they have been included in the unit currentlybargained for by the Millwrights.Both the Engineers and the Mill-wrights have indicated a desire to represent these employees as partof their respective bargaining groups.There is no persuasive evidence-showing that it would be inappropriate to include these erflployees inthe present bi igaining unit of the Engineers or in that of the Mill-wrights. -Therefore, in view of the past bargaining history at theHanford Project, and all the circumstances herein, we believe that theEngineers or the Millwrights, if either is selected in the election, mayappropriately represent the machine shop employees as part of therespective bargaining units for which they are currently recognized.However, we shall make no final unit determination at this time butshall be guided, in part, by the desires of these employees as expressedin the election hereinafter directed. If the majority of the employeesin the voting group described below select the Petitioner, they will betaken to have indicated their desire to constitute a separate unit.Voting groupAll employees 12 in the Employer's machine shops in the White Bluffsarea, the 3000 area, and the 101 building 13 at the Hanford Project,Richland,Washington, excluding office employees, guards, profes-sional employees, and supervisors.DIRECTION OF ELECTION 14As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by12 In this group are machine-shop welders whose inclusion in the voting group is notdisputed.13OnMay 3,1949,the Regional Director administratively advised us,as follows . "Theonly machine shop presently operating is the one referred to as the white Bluffs machineshop.There are presently 42 employeesThe other machine shops are not operatingand it appears that they will not reopen"We have taken cognizance of this advice in ourunit determination and are herewith authorizing the Regional Director to proceed with theconduct of the election,as directed,among the eligible employees in the machine shopscurrently in operation14Any participant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have itsname removedfrom the ballot. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecret ballot shall be conductedas early aspossible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelationsBoard Rules and Regulations-Series 5, as amended, amongthe employees in the voting group described in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether theydesire tobe represented,for purposes of,collective bar-gaining,by International Associationof Machinists,Lodge No. 154, orby International Union of OperatingEngineers,Local 370, AFL, or byMillwrights and MachineErectors,Local Union 1699, United Brother-hood of Carpentersand Joinersof America, AFL, or by none.